EXHIBIT 10.13.1

{LOGO Aviation Risk Management Associates, Inc.]


CERTIFICATE OF INSURANCE

This is to certify that the following policy/policies, subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance companies listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
persons' o~ entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein, unless otherwise noted.



CERTIFICATE HOLDER:
Japan Airlines Management Corp.
JFK International Building 14
Jamaica, NY 11430


NAMED INSURED:
Baltia Air Lines, Inc.
Building 151, Room 361
JFK international Airport
Jamaica, NY 11430


Coverage confirmed below is solely in respects to the Sublease Agreement between
the Certificate holder and the Named Insured effective September 1, 2011 (Baltia
Airlines AYB-970. 102):



COVERAGE:
 1. Airport Premises Liability including Bodily Injury, Property Damage and
    Contractual Liability
 2. Mobile Equipment Liability

LIMITS OF LIABILITY:
 1. Airport Premises Liability -$2,000,000 Combined Single Limit
 2. Mobile Equipment Liability- $2,000,000 Each Occurrence

POLICY PERIOD: 12:01 A.M. April 1, 2014 to 12:01 A.M. April 1, 2015 INSURERS &
POLICY Star Insurance Company Inc., AC 0763844-02 ADDITIONAL AGREEMENTS
 * The Certificate holder, The Port Authority of New York & New Jersey and The
   City of New York are included as Additional Insureds as their respective
   rights and interest may appear.
   
 * 30 days notice of cancellation, l0 days in the event of non-payment.
 * The Insurer shall not, without obtaining the express advance written
   permission from the General Counsel of the Port Authority raise any defense
   involving in any way, the jurisdiction of the tribunal over the person of the
   Port Authority, the immunity of the Port Authority, its Commissioners,
   officers, Agents or Employees, the governmental nature of the Port Authority,
   or the provisions of any statutes respecting suits against the Port
   Authority.

As respects each Certificate Holder(s) respective interests, this Certificate of
Insurance shall automatically terminate upon the earlier of (i) Policy
expiration: (ii) Cancellation of the policies prior to policy expiration, as
notified to the Certificate Holder(s) as required herein: (iii) agreed
termination of the Contract(s); and/or in the case of physical damage insurance
relating to those Certificate Holder(s) who have insurable interest in the
Equipment as of the date of issuance of this Certificate of Insurance: agreed
termination of the Named Insured's and/or the Certificate Holder(s) insurable
interest in the Equipment. This Certificate of Insurance is issued as a summary
of the insurances under the policies noted above and confers no rights upon the
Certificate Holder(s) as regards the insurances other than those provided by the
policies. The undersigned has been authorized by the above insurers to issue
this certificate on their behalf and is not an insurer and has no liability of
any sort under the above policies as an insurer as a result of this
certification. Certificate Number: 01
Date of Issue: March 31, 2014 --/signed/___ (SEAL: ARM, Aviation Risk Management
Assoc)
Authorized Representative
Aviation Risk Management Associates, Inc.
377 W. Virginia St. Crystal Lake, IL 60014
Phone:815-356-8811 Fax:815-356-8822

Page 1 of 1